EX-10.1 3 ex10_1.htm EXHIBIT 10.1

SETTLEMENT AGREEMENT AND RELEASE



This Settlement Agreement and Release ("Settlement Agreement") is entered into
effective June 30, 2011, by and between OptimizeRx. Corporation, located at 407
Sixth Street, Rochester, Michigan 48307 ("OptimizeRx."), and Midtown P8.1iners &
Co., LLC, with offices at 4218 West Linebaugh Avenue, Tampa, Florida 33624
("Midtown"). OptimizeRx. and Midtown may collectively be referred to herein as
the "Parties," or individually as a "Party."

 

RECITALS

 

 A. This matter pertains to a dispute regarding that certain Placement Agent
    Agreement entered into on or around June 27, 2008 by and between OptimizeRx
    and Midtown (the "Placement Agreement") and Midtown's performance under the
    Agreement (the "Dispute").

 

 B. Midtown contends that, upon completion of the investment by Vicis Capital
    Master Fund on or about June 4, 2010, Midtown became entitled to receive
    under the Placement Agreement: (a) a Common Stock Purchase Warrant
    exercisable into 100,000 shares of common stock of OptimizeRx, at a strike
    price of $1.00, and (b) a Common Stock Purchase Warrant exercisable into
    300,000 shares of common stock of OptimizeRx., at a strike price of $3.00
    (collectively referred to herein as the "Warrant Shares and the "Warrants").
    Pursuant to the tem1S of the Placement Agreement, the Warrants contain
    cashless exercise features. In exchange for the issuance of the Warrants
    under the Placement Agreement, and Warrant Shares issuable upon exercise of
    such Warrants, OptimizeRx· is issuing to Midtown the shares described in
    paragraph 1.B below.

 

 C. OpimizeRx commenced a lawsuit (the "Lawsuit") against Midtown regarding the·
    Dispute, which is currently pending before the Honorable Lawrence P.
    Zatkoffin the United States District Court for the Eastern District of
    Michigan and having Case No. 2:10-cv-13678.

 

 D. The Parties have reached an amicable resolution of the Dispute and desire to
    resolve the Dispute, the Lawsuit, and all issues and claims raised or which
    could have been raised in the Lawsuit, pursuant to the following terms and
    conditions:

AGREEMENT



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. In consideration of the Settlement Agreement reached between the P8.1ties and
the releases granted herein, OptimizeRx agrees to compensate Midtown as follows:

1

 

 A. OptimizeRx shall cause to be transferred to an amount controlled by Midtown
    the amount of Fifty Seven Thousand Five Hundred United States Dollars
    ($57,500 US) ("Settlement Funds"), pursuant to wire transfer instructions
    provided to OptimizeRx by Midtown on or before June 30, 2011, and

 

 B. OptimizeRx shall issue to Midtown via a transfer agent selected by
    OptimizeRx the amount of One Hundred Thousand (100,000) shares of Restricted
    Common Stock of OptimizeRx Corporation (the "Shares"), within 10 days of the
    date of the execution of this Settlement Agreement by the last Party to
    execute it.

 

2. Upon Midtown's receipt of the Settlement Funds and Shares, OptimizeRx and
Midtown both expressly agree that the Placement Agreement is terminated and is
and shall forever be null and void, and that immediately upon the termination of
the Placement Agreement as set forth in this paragraph, both OptimizeRx and
Midtown release and discharge each other from any and all rights and
obligations, real and perceived, arising directly or indirectly from, or in any
way related to, the Placement Agreement. Nothing in this Section shall affect
Section 3 and 4 below.

 

3. Upon Midtown's receipt of the Settlement Funds and Shares, Midtown for itself
and its members, partners, representatives, successors and assigns, releases and
forever discharges OptimizeRx, and its sureties, representatives, parents,
related parties, successors, assigns, agents, insurers, attorneys, accountants,
affiliates, employees, officers, shareholders, directors, and/or trustees, past
and present, from any and all payments, damages, costs, fees, Claims, demands,
injuries, actions, causes of action, obligations, penalties and losses, known or
unknown, contingent or accrued, now existing or hereafter arising, directly or
indirectly, in connection with the Dispute, the Litigation, and any and all
issues and claims that were or could have been raised or asserted in the Dispute
and/or in the Litigation, under the Placement Agreement or otherwise.

 

4. Upon Midtown's receipt of the Settlement Funds and Shares, OptimizeRx for
itself and its shareholders, representatives, successors and assigns, releases
and forever discharges Midtown, and its sureties, representatives, parents,
related parties, successors, assigns, agents, insurers, attorneys, accountants,
affiliates, employees, officers, members, partners, directors, and/or trustees,
past and present, from any and all payments, damages, costs, fees, claims,
demands, i!1iuries, actions, causes of action, obligations, penalties and
losses, known or unknown, contingent or accrued, now existing or hereafter
arising, directly or indirectly, in connection with the Dispute, the Litigation,
and any and all issues and claims that were or could have been asserted in the
Dispute and/or in the Litigation, under the Placement Agreement or otherwise.

 

5. Upon Midtown's receipt of the Settlement Funds and Shares, counsel for
OptimizeRx will cause to be entered with the United States District Court a
stipulated dismissal with prejudice of the Lawsuit in the form attached as
Exhibit A hereto.

2

 

6. The Parties agree that the terms and conditions of this Settlement Agreement
are, and shall forever remain, confidential information. The Parties agree that
such confidential information shall not hereafter be used or shown,
disseminated, copied, or in any way communicated to anyone, for any purpose
whatsoever, except those disclosures that are either a reasonable business
necessity, or those disclosures ordered by court or required by law. If a Party
is required by subpoena or other court order to disclose such confidential
information, that Party shall provide 14 days written notice of the court order
to the other Party to allow the other Party time in 'which to challenge the
court order.

 

7. The Parties acknowledge and agree that no part of the claims released in the
Settlement Agreement have been assigned, in whole or in part, to any person,
partnership, corporation, firm or other corporate entity.

 

8. The settlement represented by this Settlement Agreement is a compromise by
the Parties of disputed claims and the Parties agree that the payments made, the
claims released, and this Settlement Agreement, are not to be construed as, and
are not, admissions of liability, fault, negligence, or any other wrongdoing on
the part of any Party; any and all liability, fault, negligence or any
wrongdoing by any and all Parties is specifically denied.

 

9. All of the terms of this Settlement Agreement are contractual including those
terms contained in the "Recitals" section of this Settlement Agreement.' This
Settlement Agreement shall be binding upon and shall inure to the benefit of the
Parties and their sureties, representatives, related parties, successors,
assigns, agents, insurers, attorneys, accountants, affiliates, employees,
officers, shareholders, directors, members, partners, and/or trustees, past and
present.

 

10. The Parties hereby covenant and agree that each shall not knowingly make, at
any time or place, any disparaging remarks, verbally or in writing, concerning
any of their respective actions or perceived omissions, regarding any matter or
allegation connected with this Settlement Agreement and/or the relationship
between tile Parties. The Parties expressly understand and acknowledge that each
Party's business and reputation are of special, unique and extraordinary
character, which give them a particular value, the loss of which cannot
reasonably be compensated in damages in an action at law. Accordingly, the
Parties further agree that in addition to any other rights or remedies that any
other party may possess at law, any aggrieved Party shall be entitled to
injunctive and other equitable relief in order to prevent or remedy a breach of
the provisions of this section by any Party hereto. Nothing contained in this
Settlement Agreement shall preclude a lawsuit by any Party hereto against
another Party for the enforcement of this Agreement and in particular this
Section.

 

11. This Settlement Agreement shall survive the release of any claims.

 

12. This Settlement Agreement represents the entire understanding and agreement
between tile Parties with respect to the subject matter hereof and cannot be
amended, supplemented, or changed in any respect, except by a written instrument
signed by the Party against whom enforcement of any such amendment, supplement,
or modification is sought. This Settlement Agreement supersedes all prior
negotiations, understandings, agreements, or representations, oral or written,
between or among the Parties with respect to the subject matter hereof.

3

 

13. This Settlement Agreement may be executed in one or more counterparts
(including by facsimile signatures), each of which fully signed counterpart
shall be deemed to be an original for all purposes, and all of which together
shall constitute one and the same instrument.

 

14. The terms of this Agreement are severable. If any portion of this Settlement
Agreement shall for any reason be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provision contained in this
Settlement Agreement, and instead, this Settlement Agreement shall be construed
as if such invalid or unenforceable provision had never been contained therein.

 

15. Those signing on behalf of the Parties to this Settlement Agreement each
individually warrant that they are duly authorized to sign on behalf of such
party.

 

16. Each Party acknowledges that the party had the opportunity to seek the
advice of counsel of the Party's choosing in reviewing this Settlement Agreement
and each acknowledges that the Party enters into this Settlement Agreement of
the Party's own free and voluntary act and will and is under no duress or undue
influence. The Parties also agree that the Parties and/or their counsel
participated in the negotiation and drafting of this Settlement Agreement. The
terms of the Settlement Agreement shall not be construed against a Party solely
because of a Party's participation in the drafting of this Settlement Agreement

 

17. SECURITIES LAW REPRESENTATIONS. Midtown hereby represents, warrants and
agrees to the following:

 

(a) THE SHARES TO BE ISSUED PURSUANT TO SECTION 1(B) ABOVE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE
SECURITIES LAWS OF ANY STATE, AND ARE BEING ISSUED IN RELIANCE ON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH LAWS. THE SHARES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, OR BY
THE SECURITIES REGULATORY AUTHORITY OF ANY STATE, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS INVESTMENT. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE SHARES MAY NOT BE TRANSFERRED,
WHOLLY OR IN PART, EXCEPT IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS.

 

(b) The Shares are being issued for Midtown's own account for investment and not
with a view for distribution or resale to others. Midtown agrees that it will
not sell or otherwise transfer the Shares unless: (i) the Shares represented
have been registered under the Act and applicable state securities laws or, in
the opinion of counsel acceptable to OptimizeRx, an exemption from registration
is available; and (ii) such transfer will riot, in the opinion of counsel
acceptable to OptimizeRx, cause OptimizeRx to violate any of the applicable
federal and state securities laws and regulations.

4

 

(c). Midtown is an "Accredited Investor" as deemed in Rule 501 of Regulation D
under the Act.

 

(d) Midtown has such knowledge and experience in financial and business matters
in general and in particular with respect to this type of investment that
Midtown is capable of evaluating the merits and risks of an investment in
OptimizeRx.

 

(e) Midtown represents that it has adequate means of providing for its current
needs and possible future financial contingencies and that Midtown has no need
for liquidity in the Shares.

 

(f) Midtown recognizes, understands and has evaluated all of the disclosures and
risk factors related to OptimizeRx and the Shares as disclosed in OptimizeRx's
periodic reports filed with the U.S. Securities and Exchange Commission. Midtown
is aware that this investment is speculative and involves a high degree of risk
and that there is no assurance as to the future performance of OptimizeRx.
Midtown has been given an opportunity to ask OptimizeRx questions related to
OptimizeRx's financial condition and plans of operations. OPTIMIZERX HAS NOT
MADE TO MIDTOWN, NOR IS HEREBY MAKING TO MIDTOWN, ANY REPRESENTATION OR WARRANTY
RELATING TO ITS CURRENT OR FUTURE FINANCIAL CONDITION OR TO ANY OF ITS CURRENT
OR FUTURE PLANS OF OPERATIONS.

 

(g) Midtown hereby acknowledges that it has discussed with its professional,
legal, tax and financial advisors the suitability of an investment in OptimizeRx
for Midtown's particular tax and financial situation.

 

IN WITNESS WHEREOF, the Parties have signed this Settlement Agreement effective
the date first written above.

 

OPTIMIZERX CORPORATION Date: June 30, 2011 By: /s/ David Lester Its: CEO  
MIDTOWN PARTNERS & CO., LLC. Date: June 30, 2011 By: /s/ John R. Clarke Its:
John R. Clarke/CEO

 

5

 

EXHIBIT A

 

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF MICHIGAN SOUTHERN DIVISION

 

OPTIMIZERX CORPORATION,

 

Plaintiff,

 

v.

 

MIDTOWN PARTNERS & CO., LLC,

 

Defendant.

 

 

Case No. 2:10-cv-13678

Hon. Lawrence P. Zatkoff

 

 

HOWARD & HOWARD ATTORNEYS PLLC

By: Stephen P. Dunn (P6871l)

Stephanie N. Olsen (P67072) 450 West Fourth Street

Royal Oak, MI 48067

(248) 723-0424

sdunn@howardandhoward.com

Attorneys for OptimizeRx

 

 

BUTZEL LONG, P.C.

By: George B. Donnini (P66793)

Danielle J. Hessell (P68667)

150 West Jefferson Avenue, Suite 100

Detroit, Michigan 48226

(313) 225-7042

donmni@butzel.com

Attorneys for Midtown

 

 

STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

 

Upon stipulation of Plaintiff and Defendant, all claims raised or which could
have been raised in the Complaint and any potential counterclaims, are dismissed
with prejudice, and without costs to either party.

 

IT IS SO ORDERED.

__________________________

Lawrence P. Zatkoff,

United States District Judge

 

STIPULATED AS TO FORM AND CONTENT:

 

      Stephen P. Dunn (P68711) George B. Donnini (P66793) Attorney for
OptimizeRx Attorney for Midtown

 

6

 

